Citation Nr: 1428528	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-16 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision adjudicated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Boston, Massachusetts.  The Boston RO retains jurisdiction over the Veteran's claims.

In August 2011, the Veteran testified before the undersigned at the Boston RO (Travel Board hearing); a transcript is of record.  In October 2011, the Board remanded this issue for further development and consideration.  The paper claims file and pertinent electronic records on Virtual VA and the Veterans Benefit Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

The Veteran's current migraines are not the result of a disease or injury, including Agent Orange exposure, in active service. 


CONCLUSION OF LAW

The criteria to establish service connection for migraines are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA) in November 2006, prior to the initial denial.  See 38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. § 3.159.  

Additionally, the August 2011 Board hearing focused on the elements necessary to substantiate the claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including the timing of symptoms and any treatment records, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Information elicited at the hearing resulted in the Board remand to obtain additional evidence to substantiate the claim.  No prejudice has been alleged due to any possible notice defects, and the Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Service records and all pertinent, identified post-service records for which the Veteran provided sufficient authorization were obtained.  As directed in the remand, VA requested copies of any records and determinations associated with the Veteran's disability benefits from the Social Security Administration (SSA).  In March 2012, the SSA responded that any such records were not available.  In September 2012, VA notified the Veteran of this response, and allowed an opportunity to provide any such records; he did not respond.  The Veteran identified treatment from Dr. Bana since the 1970s for migraines; this provider submitted letters in 2006 and 2008 indicating current treatment for migraines, but did not provide any treatment records.  The Veteran did not provide the records, or complete an authorization for VA to obtain any further records, despite being notified several times of this requirement for non-VA records.  VA's duty to assist in developing evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA made adequate attempts to obtain records.  

Additionally, in accordance with the remand instructions, the Veteran was afforded a VA examination concerning his migraines in September 2012.  The examiner considered an accurate history including the Veteran's reports, and the examiner's definitive opinion is supported by a rationale.  To the extent the examiner did not consider the Veteran's reports of migraines in service, the Board, has found those reports incredible; hence, any failure to consider those reports is not prejudicial.

There has been substantial compliance with the remand instructions.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Merits Analysis

The Veteran asserts that he began to have migraines during the end of his military service when thinking about stressful events in service, and he has had them continuously since that time.  Alternatively, he contends that his migraines are due to Agent Orange exposure during service.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain listed diseases, including organic disease of the nervous system, will be service connected as a chronic disability if the disease manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service can be established by showing a continuity of symptomatology since service for a listed chronic disability.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran had service in Vietnam, and is presumed to have been exposed to herbicides (Agent Orange); service connection was previously granted for other disabilities based on such service.  Certain specified diseases will be presumed service-connected due to such herbicide exposure if they manifest to a compensable degree at any time after service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report his observable symptoms and history, including headaches beginning during service, and such reports must be considered with his claims.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose migraines in particular, as opposed to general headaches, or to offer an opinion as to the cause of his migraines.  These questions require interpretation of the medical evidence and medical expertise due to the complex nature of the brain and neurological system, especially given the Board's findings herein that the Veteran did not have symptoms beginning in service.  Id.

The medical evidence establishes a current diagnosis of migraines.  See letters in 2006 and 2008 from Dr. Bana; September 2012 VA examination.  Nevertheless, for the reasons below, the Veteran is not credible with regard to having continuous symptoms of headache that began during service or within one year after discharge.  

Prior to the initial denial in April 2007, the Veteran reported that his headaches and treatment began in 1975, nearly five years after service.  In a letter submitted with his formal claim in September 2006, the Veteran stated, "Since my discharge from [service], I have suffered from migraines...."  The Veteran also referred to medical problems of his wife and son as occurring "since [his] discharge" from service, suggesting that he meant these problems developed at some point after service.  The Veteran then specified in his September 2006 formal claim (VA Form 21-526) that his migraine disability began in September 1975, and indicated that he was claiming the condition as due to Agent Orange exposure.  Similarly, the Veteran submitted a listed of treating doctors with his claim in September 2006, identifying treatment for migraines from Dr. Bana since 1975.  Dr. Bana submitted letters in 2006 and 2008 indicating only that the Veteran was being treated for a history of migraines that were currently controlled with medication.  

The Veteran first asserted that his headaches began during service after his claim was denied in April 2007.  During the August 2011 hearing, the Veteran asserted that he "started getting little migraines" during the "tail end" of his service in Thailand due to stressful experiences, and that he continued to get migraines currently when thinking about recent military actions.  Similarly, at the September 2012 VA neurological examination, the Veteran again reported that his headaches began during the "tail end" of his service.  In contrast to his testimony at the Board hearing, the Veteran stated that his headaches were "severe" until 1975, although he indicated they were not as bad currently.  

The Veteran's reports of headaches beginning in 1975, prior to the initial denial, are consistent with evidence contained in his service treatment records and the reports of Dr. Bana.  There were no complaints or treatment for headaches or migraines in service, and the Veteran denied having frequent or severe headaches in the Report of Medical History at his November 1970 separation examination.  These medical records are more probative and credible than the Veteran's inconsistent reports during the course of this appeal because they were contemporaneous to his service and alleged symptoms, and were made many years prior to the claim for benefits and initial denial.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  As such, the Veteran's reports of headache symptoms beginning prior to 1975 are not credible.

Accordingly, the more probative evidence shows that the Veteran's migraine did not manifest to a compensable degree within one year after his service discharge, or by November 1971.  There was also a gap of nearly five years before his symptoms began; therefore, there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.

Although the Veteran's in-service exposure to herbicides, including Agent Orange, is presumed; migraines are not among the conditions for which service connection is presumed due to such exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Direct service connection may nonetheless be granted for a non-listed condition if the evidence establishes a link between the current disability and herbicides in service.  See 38 C.F.R. § 3.303.  As noted, the Veteran is not competent offer an opinion that herbicide exposure caused migraines because he has no medical expertise.  He has not asserted that any medical professional has told him his migraines were caused by Agent Orange exposure, and there is no other competent evidence linking the claimed migraines to herbicide exposure.  The September 2012 VA examiner stated there was no recognized association between Agent Orange and migraine headache.  As such, the evidence is against a link between current migraines and herbicide exposure in service.  Id.

The September 2012 VA examiner considered the Veteran's assertion that his headaches began during service in Thailand and were related to stressful military experiences.  As discussed above, the reports of headaches beginning in service are not credible.  The examiner opined that it was less likely than not that the Veteran's migraines were related to service, to include memories of traumatic events.  The examiner stated that he was unaware of any relationship between memories of traumatic events and migraine headaches, explaining that migraine was a specific electrophysiological phenomenon that occurred in the cortex of the brain.  The examiner noted an association between prior head injury and migraine, but observed that the Veteran had no history of head injury.  There is no other competent evidence linking the Veteran's migraines to in-service stressors.  The Veteran's attribution of migraines to such stressors is not competent, because it would require medical expertise to say that stressors caused migraines.

The Veteran is now service-connected for posttraumatic stress disorder (PTSD) based on stressful experiences (or stressors) in service.  See May 2014 rating decision (on Virtual VA).  The Veteran has not contended that migraines are secondary to PTSD; and he would not be competent to offer an opinion that his migraines were secondary to that disorder.  There is also no evidence to indicate that the Veteran's migraines were aggravated (or worsened beyond the natural progression) by his PTSD.  Rather, he has repeatedly indicated that his headaches are actually less severe than in the past (before PTSD was identified).  As such, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

In sum, the preponderance of the evidence is against service incurrence or aggravation of the Veteran's migraines under any raised theory.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for migraines is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


